 


109 HR 3463 IH: Action Plan for Public Lands and Education Act of 2005
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3463 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Bishop of Utah (for himself, Mr. Cannon, Mr. Culberson, Mr. Otter, Mr. Herger, Mr. Gibbons, and Mr. Walden of Oregon) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize Western States to make selections of public land within their borders in lieu of receiving five per centum of the proceeds of the sale of public land lying within said States as provided by their respective Enabling Acts. 
 
 
1.Short titleThis Act may be cited as the Action Plan for Public Lands and Education Act of 2005.  
2.FindingsThe Congress finds as follows: 
(1)Western States, as a group, are falling behind in education funding as measured by growth of real per pupil expenditures from 1979 to 1998. 
(2)Eleven of the 12 States with the lowest real growth in per pupil expenditures are Western States. 
(3)The growth rate of real per pupil expenditures in the 13 Western States is less than half such rate in the 37 other States (28 percent versus 57 percent). 
(4)One effect of less funding for public education in the West is higher pupil-per-teacher ratios. 
(5)Ten of the twelve States with the largest pupil-per-teacher ratios are Western States. 
(6)On average, the 13 Western States have 3 more students per classroom than the 37 other States. 
(7)Over the next 10 years, the rate of enrollment growth is projected to be much higher in Western States than in other States. 
(8)On average, the rate of enrollment growth of Western States is projected to increase dramatically, while the rate of enrollment growth other States is projected to actually decrease. 
(9)The State and local taxes of Western States as a percentage of personal income are as high as or higher than other States. 
(10)Despite the fact that Western States tax at a comparable rate and allocate as much of their budgets to public education as other States, Western States have lower real growth in per pupil expenditures and have higher pupil per teacher ratios. 
(11)The Federal Government is the source and potential solver of the problem because of the enormous amount of land the Federal Government owns in Western States. 
(12)All States east of an imaginary vertical line from Montana to New Mexico have, on average, 4.1 percent of their land federally owned, while the Western States on average have 51.9 percent of their land federally owned. 
(13)The Acts enabling the people of territories of the American West to form their constitutions and State governments and providing for the admission of such States into the Union on equal footing with the original States, included a common provision of which the following example is typical: That five per centum of the proceeds of the sales of public land lying within said State, which shall be sold by the United States subsequent to the admission of said State into the Union, after deducting all the expenses incident to the same, shall be paid to the said State, to be used as a permanent fund, the interest of which only shall be expended for the support of the common schools within said State.. 
(14)The plain language of these enabling acts proclaims that the public land shall be sold by the United States subsequent to the admission of the States into the Union. 
(15)The United States honored the foregoing language by selling public land within the Western States until the passage of the Federal Land Policy and Management Act of 1976, wherein Congress declared that the policy of the United States was to retain public land in Federal ownership and management. 
(16)The United States has broken its solemn compact with the Western States and breached its fiduciary duty to the school children who are designated beneficiaries of the sale of pubic land under the terms of the respective enabling Acts of the Western States. 
(17)The current shortfall in funding public education in the Western States requires immediate Congressional action to remedy the above-described discriminatory Federal land policy and prevent the further disadvantaging of the school children of the Western States. 
(18)The most efficient and cost effective remedy now available to the United States is to grant to the Western States 5 percent of the remaining federal land located within each State, authorizing each State to select such land from the unappropriated public land of the United States within the boundaries of said State as will satisfy the grant. 
3.Quantity grants to western states for education improvement 
(a)Quantity land grantsInstead of receiving, for the support of the common schools, 5 percent of the proceeds of the sales of federally owned land lying within the Western States which have not been sold by the United States as of July 1, 2005, grants of land are hereby made to the Western States. The amount of land granted to each State shall be equal to 5 percent of the number of acres of federally owned land within the State as of July 1, 2005.  
(b)Selection process 
(1)In generalEach Western State shall select from the unappropriated public lands within the borders of the State in such manner as the legislature of the State may provide, land equal in acreage to five percent of the federally own land in the State as of July 1, 2005.  
(2)Calculation of acreage and notification of StateThe Secretary shall calculate the exact acreage of federally owned land in each Western State as of July 1, 2005, and designate the unappropriated public land, as defined herein, eligible for selection by the State. The Secretary shall communicate to each of the Western States the respective acreage calculation and designation of land eligible for selection not later than 1 year after the date of the enactment of this Act. 
(c)Application of certain lawSelection and transfer of land under this Act shall not be considered a major Federal action for the purposes of section 102(2)(C) of the National Environmental Policy Act of 1969. 
(d)Mineral and oil and gas rights 
(1)In generalAll mineral, oil, and gas rights to the land selected by the Western States under this Act shall become the property of the relevant Western State unless the Federal lessee of the selected land is making royalty payments to the United States from production of minerals, oil, or gas, whereupon the particular leasehold interest shall remain in the ownership of the United States until the leasehold interest terminates. After that termination; the mineral, oil, and gas rights shall become the property of the relevant Western State. 
(2)Selection of surface rightsWestern States may select only the surface of eligible land if the land is located on subsurface mineral, oil, or gas deposits that are generating royalty payments to United States. The entire mineral, oil, and gas estate shall become the property of the Western State upon termination of the Federal lease.   
(e)Permanent school fundAll land selected by each of the Western States shall be held in trust by a State educational agency empowered to sell or lease such land, the proceeds of which shall be used as a permanent fund, the interest of which shall be expended only for the support of public education. 
(f)DefinitionsIn this Act: 
(1)The term Western States means Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, New Mexico, Nevada, Oregon, Utah, Washington, and Wyoming. 
(2)The term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as appropriate. 
(3)The term State educational agency means the agency of the State primarily responsible for the supervision of education. 
(4)The term federally owned land means all land held in the name of the United States or any agency thereof, including land held in trust, United States military reservations, Indian reservations, and any other land used for Federal purposes. 
(5)The term unappropriated public lands means any and all land under the management and control of the Bureau of Land Management or United States Forest Service, excluding land that is— 
(A)held in trust; 
(B)located within a United States military reservation; 
(C)a unit of the National Park System; 
(D)a Wildlife Refuge; 
(E)a Wilderness Area designated by Congress; or 
(F)a National Historic Site.  
 
